Case 2:20-cv-00955-JLB-NPM Document 58-1 Filed 03/29/21 Page 1 of 3 PagelD 554
Intelligent Healing for Complex Wounds https://www.darpa.mil/news-events/20 19-02-06a

Defense Advanced Research Projects Agency _—_ Intelligent Healing for Complex Wounds

 

Intelligent Healing for Complex
Wounds

A bioelectronic interface could speed the body’s natural healing
processes to deliver faster recovery from wounds with fewer
complications

OUTREACH@DARPA.MIL
2/6/2019

 

Blast injuries, burns, and other wounds experienced by warfighters often catastrophically damage their
bones, skin, and nerves, resulting in months to years of recovery for the most severe injuries and often
returning imperfect results. This long and limited healing process means prolonged pain and hardship for
the patient, and a drop in readiness for the military. However, DARPA believes that recent advances in
biosensors, actuators, and artificial intelligence could be extended and integrated to dramatically improve
tissue regeneration. To achieve this, the new Bioelectronics for Tissue Regeneration (BETR) program
asks researchers to develop bioelectronics that closely track the progress of the wound and then stimulate
healing processes in real time to optimize tissue repair and regeneration. Exhibit 1
1D1

 

 

 

 

1 of 4 3/28/21, 12:04 PM
Case 2:20-cv-00955-JLB-NPM Document 58-1 Filed 03/29/21 Page 2 of 3 PagelD 555

Intelligent Healing for Complex Wounds https://www.darpa.mil/news-events/20 19-02-06a

2 of 4

Paul Sheehan, the BETR program manager, described his vision for the technology as “not just
personalized medicine, but dynamic, adaptive, and precise human therapies” that adjust to the wound
state moment by moment to provide greater resilience to wounded warfighters.

“Wounds are living environments and the conditions change quickly as cells and tissues communicate and
attempt to repair,” Sheehan said. “An ideal treatment would sense, process, and respond to these

changes in the wound state and intervene to correct and speed recovery. For example, we anticipate
interventions that modulate immune response, recruit necessary cell types to the wound, or direct how
stem cells differentiate to expedite healing.”

The envisioned BETR technology would represent a sharp break from traditional wound treatments, and
even from other emerging technologies to facilitate recovery, most of which are passive in nature.

Under current medical practice, physicians provide the conditions and time for the body to either heal itself
when tissues have regenerative capacity or to accept and heal around direct transplants. Most people are
familiar with interventions that include casts to stabilize broken bones or transplants of healthy ligaments
or organs from donors to replace tissues that do not regenerate.

Passive approaches often result in slow healing, incomplete heating with scarring, or, in some unfortunate
cases, no healing at all. Blast injuries in particular seem to scramble the healing processes; 23 percent of
them will not fully close. Moreover, research shows that in nearly two thirds of military trauma cases — a
rate far higher than with civilian trauma injuries — these patients suffer abnormal bone growth in their soft
tissue due to a condition known as heterotopic ossification, a painful experience that can greatly limit
future mobility.

 

Although recent experimental treatments offer some hope for expedited recovery, many of these new
approaches remain static in nature. For instance, some “smart” bandages emit a continuous weak electric
field or locally deliver drugs. Alternatively, hydrogel scaffolds laced with a drug can recruit stem cells, while
decellularized tissue re-seeded with donor cells from the patient help avoid rejection by the host's immune
system. These newer approaches may indeed encourage growth of otherwise non-regenerative tissue,
but because they do not adapt to the changing state of a wound, their impact is limited.

“To understand the importance of adaptive treatments that respond to the wound state, consider the case
of antibiotic ointments,” Sheehan explained. “People use antibiotics to treat simple cuts, and they help if
the wound is infected. However, completely wiping out the natural microbiota can impair healing. Thus,
without feedback, antibiotics can become counterproductive.”

Recent technologies have begun to close the loop between sensing and intervention, looking for signs of
infection such as changes in pH level or temperature to trigger treatment. To date, however, these
systems have been limited to monitoring changes induced by bacteria. For BETR, DARPA intends to use
any available signal, be it optical, biochemical, bioelectronic, or mechanical, to directly monitor the body's
physiological processes and then to stimulate them to bring them under control, thereby speeding healing
or avoiding scarring or other forms of abnormal healing.

By the conclusion of the four-year BETR program, DARPA expects researchers to demonstrate a closed-
loop, adaptive system that includes sensors to assess wound state and track the body's complex

3/28/21, 12:04 PM
Case 2:20-cv-00955-JLB-NPM Document 58-1 Filed 03/29/21 Page 3 of 3 PagelD 556

Intelligent Healing for Complex Wounds https://www.darpa.mil/news-events/2019-02-06a

3 of 4

responses to interventions; biological actuators that transmit appropriate biochemical and biophysical
signals precisely over space and time to influence healing; and adaptive learning approaches to process
data, build models, and determine interventions. To succeed, the BETR system must yield faster healing
of recalcitrant wounds, superior scar-free healing, and/or the ability to redirect abnormally healing wounds
toward a more salutary pathway.

DARPA anticipates that successful teams will include expertise in bioelectronics, artificial intelligence,
biosensors, tissue engineering, and cellular regeneration. Further, DARPA encourages proposals that
address healing following osseointegration surgery, which is often necessary to support the use of
advanced prosthetics by wounded warfighters.

DARPA will host a Proposers Day on March 1, 2019 in Arlington, Virginia, to provide more information to
researchers interested in submitting a proposal for funding. Additional information is available at
https://go.usa.gov/xENCQ. A forthcoming Broad Agency Announcement, to be posted to the Federal
Business Opportunities website, will include full details of the program.

 

TAGS

1 Artificial intelligence | Health | Injury | Med-Devices | Sensors |

 

SIMILARLY TAGGED CONTENT

New Generation of Intelligent Bio-Interfaces Could Overcome Aspects of Spinal Cord Injury
Bioelectronics for Tissue Regeneration

Biological Technologies

Detect It with Gene Editing Technologies (DIGET) Proposers Day

Gene Editors Could Find New Use as Rapid Detectors of Pathogenic Threats

 

 

 

IMAGES

 

BETR program

3/28/21, 12:04 PM
